FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 11/27/2020, Applicant amended Claims 1, 3, 8, 10, 15 and 17, and argued against all objections and rejections previously set forth in the Office Action dated 08/31/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meer US 6415316 B1, published 07/02/2002, hereinafter “Van Der Meer” in view of Eveleigh US 2007/0109325 A1, published 05/17/2007, hereinafter “Eveleigh” in view of Bookmobile and Book Mower Main Player Screen “Main Player –iPhone” Switching Display Modes, 09/20/2015, hereinafter “Bookmobile” in view of George Powell US 2016/0275324 A1, published 09/22/2016, hereinafter “Powell”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 8 and 15:
Van Der Meer discloses a method of receiving a date entry using a touchscreen user interface (UI), the method comprising: 
receiving a request to provide a date (col. 9, lines 58-60 – button 428 allows the user to display a page for a specific date); 
providing a month portion of a date entry widget, wherein the month portion displays all selectable months (Fig. 4C); 
receiving, from a first interaction with the UI, a selection of one of the selectable months (col. 10 lines 16-20 – calendar input); 
providing a day portion of the date entry widget, wherein the day portion displays all selectable days from the selected month (Fig. 4C); 
receiving, from a second interaction with the UI, a selection of one of the selectable days (col. 10 lines 16-20 – calendar input); 
providing a year portion of the date entry widget (Fig. 4C), wherein the year portion comprises single year increment/decrement selectors, each 
receiving from multiple interactions, comprising multiple input, with the UI a selection of at least one of the single year increment/decrement selectors, wherein every selection of a single year increment selector increments the year portion by one year and automatically enters the incremented year, every selection of a single year decrement selector decrements the year portion by one year and automatically enters the decremented year (col. 10 lines 21-22 – buttons 408 allow the user to increment or decrement a current year); and
based on the selections, entering the selected date (col. 10 lines 14-27).
Van Der Meer does not explicitly teach wherein the year portion comprises predefined multiple year increment/decrement selectors based on predefined multiple years, each increment/decrement selector requiring a separate tap for each entry, wherein the predefined multiple year increment/decrement selectors comprise ten year increment/decrement selectors, and the predefined multiple year increment/decrement selectors are simultaneously displayed on the same UI with a display of a currently 
Eveleigh discloses a method for rapid input of data.  Eveleigh discloses wherein a value entry portion comprises predefined value increment/decrement selectors based on predefined value increments, each increment/decrement selector requiring a separate tap for each entry and receiving from multiple interactions, comprising multiple taps, with the UI a selection of at least one of the predefined value increment/decrement selectors, wherein, selection of a value increment selector increments the value portion by predefined increments and automatically enters the incremented years, and selection of a predefined value decrement selector U.S. Application No. 15/903,423Page 2 of 11ORA180247-US-N Pdecrements the value portion by the predefined value and automatically enters the decremented years (paragraphs [0007] [0008] [0037] – double chevron UP and DOWN keys causes the display to scroll in larger increments, keys may be soft keys displayed on a touch sensitive display).

Van Der Meer in view of Eveleigh does not teach a value of the predefined multiple year is visually shown on the predefined multiple year increment/decrement selectors or every selection of a multiple year increment selector increments the year portion by the value of the predefined multiple years, wherein the predefined multiple year increment/decrement selectors comprise ten year increment/decrement selectors, the predefined multiple year increment/decrement selectors are simultaneously displayed on the same UI with a display of a currently selected year or every selection of a predefined value decrement selector U.S. Application No. 15/903,423Page 2 of 11ORA180247-US-N Pdecrements the value portion by the predefined value.
Bookmobile discloses a method of incrementing/decrementing a value.  Bookmobile teaches increment/decrement selectors that visually show a predefined value to increment/decrement a particular time value (page 2 – Skip Buttons).  Bookmobile also teaches every selection of a multiple value increment selector increments the data portion by the value of the predefined multiple value and every selection of a predefined value 
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the predefined value increment/decrement selectors of Bookmobile with the system of Van Der Meer in view of Eveleigh to provide the user with a visual indication of the predefined amount that the value will be incremented/decremented by to enhance the user’s experience with the interface.
	While Van Der Meer in view of Eveleigh and Bookmobile teaches receiving a request to provide a date, they do not teach identifying a product to be purchased by scanning an identifier of the product using a device that includes the touchscreen Ul; in response to the identifying, automatically determining that a date of birth of a purchaser of the product is required to purchase the product; in response to the determining that the date of birth is required, automatically generating a date entry widget that is displayed on the touchscreen Ul.

	It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined scanning of a product as disclosed by Powell with the system of Van Der Meer, Eveleigh and Bookmobile as an additional trigger for requesting the display of a date entry widget for quick retrieval and prompting of required input.

Claim 5, 12 and 19:
Van Der Meer in view of Eveleigh and Bookmobile teaches further comprising, within a Model View Presenter architecture, providing a first view that displays the month portion, the day portion, and the year portion simultaneously on a single UI (Fig. 4C), or providing a second view that displays the month portion, the day portion, and the year portion on individual UIs.  

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meet in view of Eveleigh in view of Bookmobile in view of Marcy et al. US 2006/0224605 A1, published 10/05/2006, hereinafter “Marcy”.

Claim 2, 9 and 16:
Van Der Meer in view of Eveleigh, Bookmobile and Powell teaches displaying a date simultaneously with the increment/decrement selectors.  Van Der Meer in view of Eveleigh Bookmobile and Powell does explicitly teach automatically pre-populating the date as a current date before receiving any selections.
Marcy discloses a system and method of a document management system for inputting and viewing data in document fields.  Marcy teaches automatically pre-populating the date as a current date before receiving any selections ([0034] - The publication date field 460 may be pre-populated with the current date. A calendar icon 465 may be provided to select a different publication date.).
It would have been obvious to one skilled in the art at the time of the effective filing date to have combined the pre-populating of the current date of Marcy with the date picker of Van Der Meer as modified by Eveleigh, Bookmobile and Powell to reduce the cognitive load on users by saving the .


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meet in view of Eveleigh in view of Bookmobile in view of Powell in view of Irvin Dominin “jQuery UI DatePicker – Tips and Tricks”, posted 11/11/2015, hereinafter “Dominin”.

Claim 3, 10 and 17:
Van Der Meer in view of Eveleigh, Bookmobile and Powell teaches receiving a request to provide a date (col. 9, lines 58-60 – button 428 allows the user to display a page for a specific date).
 Van Der Meer in view of Eveleigh, Bookmobile and Powell wherein the date entry widget comprises an Hypertext Markup Language (HTML) <div> element with Cascading Style Sheets (CSS) styling and JavaScript.
Dominin discloses a date picker.  Dominin teaches wherein the date entry widget (date picker) comprises an Hypertext Markup Language (HTML) <div> element with Cascading Style Sheets (CSS) styling and JavaScript (page 1).
.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meet in view of Eveleigh in view of Bookmobile in view of Powell in view of Green, Jr. et al. US 2011/0301982 A1, published 12/08/2011, hereinafter “Green”.

Claim 4, 11 and 18:
Van Der Meer in view of Eveleigh, Bookmobile and Powell teaches displaying a date simultaneously with the increment/decrement selectors.  Van Der Meer in view of Eveleigh, Bookmobile and Powell does explicitly teach automatically pre-populating the date as a birthdate of a user that is retrieved from a database before receiving any selections.
  Green discloses a system and method of a document management system for inputting and viewing data in document fields.  Green teaches automatically pre-populating the date as a birthdate of a user that is retrieved from a database before receiving any selections ([0138] [0379] – 
It would have been obvious to one skilled in the art at the time of the effective filing date to have combined the pre-populating of the birthdate of Green with the date picker of Van Der Meer as modified by Eveleigh, Bookmobile and Powell to reduce the cognitive load on users by saving the user from the hassle of selecting a date as well as providing a quicker method of input.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meet in view of Eveleigh in view of Bookmobile in view of Powell in view of Josephirudayaraj et al. US 2016/0322029 A1, published 11/3/2016, hereinafter “Josephirudayaraj”.

Claim 6, 13 and 20:
Van Der Meer in view of Eveleigh, Bookmobile and Powell teaches the method of claim 5. Van Der Meer in view of Eveleigh, Bookmobile and Powell does not teach wherein providing the first view or providing the second view is based on a form factor of a device that comprises the touchscreen UI.  
Josephirudayaraj discloses a method of rendering graphical assets.  Josephirudayaraj teaches wherein providing the first view or providing the 
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the rendering view of Josephirudayaraj with the method of Van Der Meer in view of Eveleigh, Bookmobile and Powell to provide suitable and user friendly interfaces to user’s based on the current viewing device.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meet in view of Eveleigh in view of Bookmobile in view in Powell in view of Rucker et al. US 2015/0046856 A1, published 02/12/2015, hereinafter “Rucker”.

	Claim 7 and 14:
Van Der Meer in view of Eveleigh, Bookmobile and Powell teaches the method of claim 1.  Van Der Meer in view of Eveleigh, Bookmobile and Powell does not teach wherein an order of providing the month portion, the day portion and the year portion depends on a locale of a device that comprises the touchscreen UI.
Rucker teaches wherein an order of providing the month portion, the day portion and the year portion depends on a locale of a device that  ([0057] - Settings such as names or abbreviations for days and months, ordering of days, months, and years, and other date format settings may vary, e.g., on a per-user basis depending on location settings, language settings, or the like. Described embodiments may include default date format settings, and may provide ways to override default date format settings (e.g., on a per-sheet or per-project basis). Depending on device capabilities, device settings, operating system, or other factors, it may be necessary or desirable to set the date format based on an inspection of the user's locale).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the date ordering of Rucker with the method of Van Der Meer in view of Eveleigh, Bookmobile and Powell to provide a user friendly user interface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/27/2020 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied.
The Examiner will address the Applicant’s arguments in regards to the assertions the references fail to teach or suggest entering a date on a UI where the year portion includes single year increment/decrement selectors and 10 year increment/decrement selectors, that are simultaneously 
The Examiner respectfully disagrees and maintains her previous position.
Fig. 4C displays the year “1998” displayed in between the single increment/decrement selector buttons 408.  What Van Der Meer fails to disclose is a ten year increment/decrement selector buttons and displaying those buttons simultaneously with the year.  Bookmobile’s user interface displays a selection interface system that allows a user to skip/scroll through time using a single increment selector and single decrement selector, a 10 min/sec increment selector and a 10 min/sec decrement selector.  Upon selection of each selector the time will update.  As can be seen by the figure on page 7 of Bookmobile, the skip buttons are displayed simultaneously with the time/value the selectors are affecting.
All 3 references are directed to entering data into a user interface.  While only Van Der Meer is concerned about entering a year value, the type of data that is present in Eveleigh and Bookmobile does not take away from the underlining solution of having multiple increment/decrement selectors for more efficient and quicker selection/entering of data. The Examiner maintains her position that the combination of the references reasonably teaches the claimed limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/         Primary Examiner, Art Unit 2175